In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00029-CV



          JEFFERY A. ELDRIDGE, Appellant

                           V.

     AMERICAN BAIL BONDS LIC #609, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
            Trial Court No. 2017-1704-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                MEMORANDUM OPINION
       Jeffery A. Eldridge is an inmate of the Texas Department of Criminal Justice. On

September 1, 2017, he sued American Bail Bonds Lic. #609 for alleged breach of contract and

“deceptive business practices” and filed a motion to proceed in the trial court in forma pauperis.

After providing sufficient warning to Eldridge, the trial court dismissed his lawsuit for want of

prosecution on November 8, 2018. Eldridge appealed and filed an affidavit of inability to pay

costs in this Court. Because he has not complied with the requirements of Chapter 14 of the Texas

Civil Practice and Remedies Code, we dismiss this appeal.

       Unless a party is excused from paying a filing fee, the clerk of this Court is required to

collect filing fees set by statute or the Texas Supreme Court when an item is presented for filing.

TEX. R. APP. P. 5, 12.1(b). An inmate who files an affidavit or a declaration of inability to pay

costs in an appeal must also comply with Chapter 14 of the Civil Practice and Remedies Code.

TEX. CIV. PRAC. & REM. CODE ANN. § 14.002(a). Failure to do so is grounds for dismissal. See

McLean v. Livingston, 486 S.W.3d 561, 562 (Tex. 2016) (per curiam).

       Section 14.004 requires an inmate plaintiff to file an additional affidavit or declaration

identifying each prior lawsuit filed by the inmate without the benefit of legal representation, except

for suits filed under the Texas Family Code. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a).

The affidavit or declaration of previous filings must be accompanied by a certified copy of the

plaintiff’s inmate trust account statement reflecting the balance of the account at the time the

appeal was filed and all account activity during the six months preceding the date the appeal was

filed. TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.004(c), 14.006(f); see Frey v. Foster, No. 06-13-


                                                  2
00086-CV, 2014 WL 1004494, at *3 (Tex. App.—Texarkana Mar. 14, 2014, pet. denied) (mem.

op.). This procedural prerequisite is “designed ‘to curb the constant, often duplicative, inmate

litigation, by requiring the inmate to notify the trial court of previous litigation and the outcome.’”

Shirley v. Butcher, No. 06-16-00089-CV, 2017 WL 1538164, at *2 (Tex. App.—Texarkana

Apr. 27, 2017, pet. denied) (mem. op.) (quoting Frey, 2014 WL 1004494, at *2).

       Because Eldridge did not file an affidavit or unsworn declaration of previous filings or a

certified copy of his inmate trust account statement, by letter dated August 20, 2019, we provided

him with ample notice and an opportunity to cure these defects. Our letter also warned Eldridge

that failure to comply with Chapter 14’s requirements by September 10, 2019, would result in

dismissal of his appeal. See TEX. R. APP. P. 42.3. In response to our letter, Eldridge filed an

affidavit of previous filings that did not set forth the operative facts of each case. He also did not

comply with our directive to file a certified copy of his inmate trust account statement. Because

Eldridge failed to meet the requirements of Sections 14.004 and 14.006(f) after having been

provided an opportunity to cure the defect, we dismiss this appeal.




                                               Scott E. Stevens
                                               Justice

Date Submitted:        September 4, 2019
Date Decided:          September 24, 2019




                                                  3